﻿I should like to extend to the President my delegation's sincere congratulations on his well-deserved election to the presidency of the thirty-fifth session of the General Assembly. His experience in world affairs as a diplomat and representative of his great country, the Federal Republic of Germany, assures us that he will guide the deliberations of this session to a successful conclusion. We in Lesotho are particularly pleased at his being elected President because Lesotho enjoys happy relations with the great country that he represents. Our words of congratulation are equally extended to the other members of the General Committee. To them all I pledge the support and cooperation of my delegation.
301.	I would also pay a tribute to the outgoing President of the thirty-fourth session, Ambassador Salim A. Salim of the United Republic of Tanzania. It was a great honour for Lesotho to serve as one of his Vice-presidents, not only because he is an able and illustrious son of Africa but also because he served his term of office with great zeal, dedication and distinction. His presidency was characterized by his punctuality, impartiality, spirit of compromise and great sense of humour. We wish him the best of luck in his future endeavours.
302.	Thirty-five years ago, war weary nations—not more than one third of the present membership—founded the United Nations and made solemn commitments to uphold the principles of its Charter. To save succeeding generations from the scourge of war was one of the main goals of the United Nations. As we commemorate its thirty-fifth anniversary this year, we cannot but note with satisfaction and contentment that the world has for three and a half decades been continuously without a global war. In making this remark I also pay credit to our Organization for having prevented the outbreak of yet another global conflict whose consequences would be catastrophic in view of the weapons of destruction at the disposal of nations. We nevertheless continue to live in a period of relative peace, albeit in an era overshadowed by horrendous arsenals of destruction and annihilation.
303.	The United Nations has been seized of the question of disarmament for many years. At each session, this Assembly adopts numerous resolutions urging Member States to reduce their military budgets, to destroy chemical and bacteriological weapons in their possession, to respect various regions of the world as zones of peace or denuclearized zones and to prohibit the development and manufacture of new types of weapons with massive destructive potential. The number of resolutions has increased; more members have been admitted to the nuclear club; guarantees for nonnuclear power States have become meaningless while monies spent on armaments have trebled, to the neglect of millions who live in poverty, in disease, in hunger and without shelter.
304.	Ironically, we are told that the world is safe, and that its security depends on a system of mutual deterrence controlled by those who have the maximum military potential for destroying life.
305.	We have said before, and we repeat today, that it is those nations that have nuclear weapons that can effect disarmament. If we are not so vocal on this grave issue, it is not out of acquiescence. We have no nuclear weapons and desire to have none. As we move towards the close of 1980, with one Disarmament Decade having ended, we continue to look with great expectations to those who have nuclear arms to live up to their verbal commitment to the need for universal disarmament.
306.	Recently, the General Assembly concluded its eleventh special session, devoted to the establishment of the New International Economic Order. Seven years ago, on the initiative of the nonaligned movement and many third world nations represented in this Hall, this Assembly, under the chairmanship of the People's Democratic Republic of Algeria, adopted resolutions 3201 (SVI) and 3202 (SVI) of 1 May 1974. It is indeed with regret that we are forced to acknowledge that the ills that faced the world then remain with us today, despite a clear-cut plan and action programme to substitute a more equitable world economic order for the current unjust economic order.
307.	Towards that end, certain concrete decisions were taken in the special cases of commodities, the external debts of developing countries and the transfer of technology, to name but a few. Not all of these decisions have been implemented, to the dismay of millions in the developing world. The tragedy of the present imbalance in economic relations is clearly demonstrated by the fact that while much of the world's population is barely scratching out a living, a tiny minority is overfed and alienated by the luxury of choice.
308.	The establishment of the New International Economic Order demands a great amount of political goodwill throughout the world. It is regrettable to note that this General Assembly has not been able to solicit a general political goodwill, as is evident from the results of the eleventh special session. While we are grateful that a consensus on the International Development Strategy for the Third United Nations Development Decade has been reached, we remain concerned by the failure to launch the global round of negotiations which is intended to be an instrument for implementing the agreed international development strategy. We are encouraged, nevertheless, to note that the door is still open to further negotiations, and it is hoped that if it pleases the Assembly to reopen the negotiations all the negotiating parties will adopt a spirit of compromise in order to facilitate the launching of the global round of negotiations.
309.	The unanimous adoption of the two most important resolutions in favour of the least developed countries and many other disadvantaged countries is a source of great satisfaction. This we regard as a demonstration of a genuine disposition on the part of the international community towards the plight of those extremely disadvantaged countries that lack the basic infrastructure for development.
310.	It is hoped that these resolutions will not merely swell the number of those which have been passed but which still remain largely unimplemented.
311.	This Assembly endorsed the need for financial institutions, both national and international, to accord special attention to the needs of these countries by extending adequate financial and technical assistance to projects and programmes designed for their economic viability and the improvement of their infrastructures. Not much, if anything, has been done. Fifteen years ago, this Assembly urged States to become parties to the Convention on Transit Trade of Landlocked States of 8 July 1965. This Convention laid down exhaustive guidelines and programmes designed to alleviate the disadvantaged geographic position of the landlocked developing States. All of these remain empty promises and documents as yet to be implemented.
312.	As the United Nations strives to achieve the effective implementation of Article 1 of its Charter, namely, the achievement of international cooperation in promoting and encouraging respect for human rights and fundamental freedoms for all without distinction as to race, sex, language or religion, it has also to guard jealously against external forces that are aimed at infringing these rights and freedoms on grounds of geography. Coastal as well as landlocked States, under articles 22 and 27 of the Universal Declaration of Human Rights, of 10 December 1948 owe their peoples the full enjoyment of economic, social and cultural rights. We rely on this historic Declaration as well as on the International Covenant on Civil and Political Rights and Optional Protocol and the International Covenant on Economic, Social and Cultural Rights—which entered into force in 1976—the solemn commitment of States in 1979 to the promotion of equality between men and women, the Declaration on the Granting of Independence to Colonial Countries and Peoples, adopted in 1960 by this Assembly, and other decisions of this Assembly, in order to enjoy the freedom to move on the high seas, in air space and on earth, as common heritage of all mankind.
313.	Mankind has evidenced unprecedented excellence in scientific feats over the forces of nature in the field of technology. Since the first man was launched in a manmade spaceship, cooperation among nations in conquering outer space has been without comparison in other spheres of human endeavour. We thus call upon the Member States of this Organization to display similar goodwill and cooperation in facing the challenges confronting mankind. These challenges are clearly demonstrated by our heavy agenda. This agenda underscores the need for universal cooperation in order to make our one world a better place for posterity. The issues are intricate and contentious. Since my delegation will be discussing some of them in depth in the various relevant committees, I shall limit myself to only a few comments.
314.	Open clashes have broken out between neighbouring nonaligned States on the Persian Gulf. We appeal to the two States for a ceasefire and a return to talks and fraternal and amicable relations, and to solve the crisis through meaningful dialogue.
315.	The peaceful reunification of the Korean peninsula still remains elusive. We firmly believe that unification can only be achieved through a direct dialogue between North and South. Such a dialogue should not be prejudiced by demands that may threaten the security of the parties concerned. We call on the parties to resume their dialogue based on the South North Joint Communique of 4 July 1972.
316.	The Middle East remains an area of great tension and instability. At the centre of the problem is the Palestine question. The position of Lesotho with respect to this tragedy has not altered since it was clearly set out from this and many other rostra by various spokesmen of the Lesotho Government. We should like to reaffirm that for a lasting and peaceful solution to come about, all parties should be involved in the peace efforts. The inalienable right of the Palestinian people to its own State is not negotiable. The Palestinian territory alienated and expropriated by force of arms still belongs to the Palestinian people and should not be considered as permanently alienated. This land should be returned to the people of Palestine. All parties must accept each other and then negotiate meaningfully. The Israelization of the international city of Jerusalem is an affront to efforts to bring about a solution to the Middle East problem. We call upon all parties to the conflict seriously to map out a negotiating strategy to resolve the Middle East deadlock.
317.	Southern Africa continues to constitute another major area of tension in the world today. Not long ago the Security Council and the OAU had to consider atrocious bombings and ferocious attacks by South Africa on the people's Republic of Angola. A few weeks earlier, South Africa troops had committed acts of aggression in Zambia, thus displaying unrestrained contempt for the territorial integrity and sovereignty of its neighbours. The attacks on Angola are a ploy to disguise South Africa's intention to deny the people of Namibia their right to self-determination and independence despite the numerous resolutions and decisions of the General Assembly and the Security Council.
318.	In its resolution 2248 (SV) of 19 May 1967, the Assembly established the United Nations Council for Namibia as the legal Administering Authority of Namibia until that international Territory's independence. It is a matter of common knowledge that South Africa has frustrated the Council in the fulfilment of its mandate. What is even more unacceptable is that Namibian patriots continue to languish in South African gaols. Apartheid and bantustans have been introduced into Namibia and an internal settlement built on the Turnhalle groups is being pursued relentlessly, if not insidiously. Namibian resources continue to be illegally exploited. South Africa has thus far flouted all Security Council decisions on Namibia. One might mention Security Council resolutions 385 (1976), 435 (1978) and 439 (1978) and clearly discern a constant pattern of refusal to comply with the Security Council's decisions and of the promotion of bogus arrangements aimed at creating a neo colonial puppet regime.
319.	We should like to register our support for the struggle of the Namibian people for freedom. By now, South Africa should have learned that no amount of distortion, intimidation or oppression can stifle a people's desire to achieve freedom, independence and human dignity. SWAPO is a force with which the South African Government has to reckon. Nobody can afford to brush it aside in any negotiations on Namibia and act as if it did not exist.
320.	The continent of Africa is plagued by three more critical spots: the Horn of Africa, Western Sahara in the north and Chad in the west. The OAU is seized at the moment of these serious issues and my delegation wishes to register its support for its endeavours. We urge great vigilance and honest counsel in approaching these issues. My delegation notes with appreciation the humanitarian assistance being extended to the displaced persons and refugees in these sub regions. We appreciate the efforts of the Secretary General of the OAU, as documented under item 23 of the agenda of the Assembly. May goodwill prevail on the part of all concerned in efforts to normal the situation in these areas.
321.	We should also like to express concern for the speedy resolution of the Cyprus problem and the situation in Southeast Asia. The world has seen enough human suffering. Our collective efforts should thus be directed at the final solution of such problems. How otherwise can we talk of progress and development in the midst of so much human suffering?
322.	Under agenda item 28, entitled "Policies of Apartheid of the Government of South Africa", sufficient time will be devoted to consideration of the very lucid report of the Special Committee against Apartheid, and I do not intend to take any more of the Assembly's limited time by going into that item.
323.	The simmering crisis inside South Africa itself is a matter of great concern to us. Because of our geographical and political situation, we cannot watch the escalation of disruption and violence in South Africa with equanimity. To the extent that we cannot escape unscathed from a conflagration in South Africa, we are an interested party. We should be caught in the crossfire if anything were to happen. Hence our concern over South Africa's apartheid policies, which are the root cause of the economic and political instability in southern Africa.
324.	Economic cooperation among States of any region is always a good thing. In Africa, both the OAU and the United Nations regional commissions have encouraged such cooperation. The independent African States of the southern sub region recently concluded a conference in Salisbury aimed at such cooperation and at reducing their economic dependence on South Africa. It is against this background that a distinction should be made between their efforts and South Africa's brand of cooperation, styled "Constellation of southern African States".
325.	South Africa's so-called constellation of States, consisting of itself and its Bantustans, which it wants to sell to the independent African States, is nothing but a political mirage. In our view, it is yet another attempt by South Africa to bring about the recognition of her Bantustan creations, which have so far been rejected by the international community. Through this strategy South Africa hopes to win support and respectability for her grand apartheid, which fragments southern Africa into weak black satellites dominated by a strong white State. We reject this constellation while it is operated within the framework of apartheid.
326.	I cannot leave this rostrum without conveying to the Assembly the Lesotho Government's gratitude for the support our people have received since 1976 following the Soweto upheavals and the closure of some of the border posts between Lesotho and South Africa. The assistance was aimed at expanding educational facilities in the country to create rem for displaced South African students who had fled to Lesotho and to improve Lesotho's economic viability, to enable it to withstand external coercion and lessen its dependence on South Africa. The latest review report by the Secretary General on the fourth review mission to Lesotho is before the Assembly. It will be noted that we have been the recipient of massive aid from a variety of sources, but mainly from some Governments represented here. We are indeed greatly indebted and we are glad to acknowledge such gracious assistance.
327.	Notwithstanding this, the pledges, grants, loans and technical assistance extended still fall short of targets set four years ago. South African and Namibian students are still with us and continue to arrive in Lesotho. The need to remedy our geographical isolation still exists. We thus earnestly reaffirm our commitment to the international airport project to which Lesotho attaches great importance. In this connection, I should like to express my delegation's gratitude to those countries which have made modest contributions to our current efforts towards the construction of our one and only international air bridge. This was one of the leading projects recommended to and subsequently approved by the Security Council in 1977. It is our wish that Governments will reconsider their position on this expensive but vital project and become involved in it. So far only a few Governments of the European Economic Community and the Arab world are involved in it, with the Lesotho Government shouldering the biggest share of the funding.
328.	I should like to observe, in conclusion, that we have reached a critical point in the struggle for the liberation of the rest of Africa. Heavy sacrifices have already been made and will continue to be made. To assist any of the frontline States or any of the independent African States neighbouring Namibia and South Africa is also to contribute to the final elimination of apartheid and alien occupation in southern Africa. This is a task to which we must direct our united force and energy. The lesson of Zimbabwe has proved, more than any other lesson in recent history, that racial bigotry and colonialism are myths which have no place in the community of free nations. Thus we also wish to associate ourselves with the congratulatory words already addressed to the new State of Saint Vincent and the Grenadines. We are confident that the world community will respond to any request that this new State may wish to make for assistance in its reconstruction and development.
329.	I wish this Assembly success in the consideration of the serious agenda items before us.
